Citation Nr: 1504179	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety. 


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to the benefit currently sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge in November 2014.  A transcript of this hearing is associated with the claims file. 


FINDING OF FACT

The Veteran's anxiety and major depressive disorder had their onset in service. 


CONCLUSION OF LAW

Anxiety and major depressive disorder were incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Here, the Veteran contends that during service he began to feel depressed and anxious, specifically after an in-service event where he and his shipmates were told to prepare for a possible attack.  During the November 2014 hearing, the Veteran testified that he went to "sick call" to discuss his feelings of depression and anxiety.  He also stated that he spoke with his chaplain during service to discuss his condition.  The Veteran further contended that within one to two years of separation from service he began treatment with Dr. G.  The Veteran also testified that he has had psychological problems continuously since separation from service.  See November 2014 Board hearing transcript. 

The Veteran's September 1981 psychiatric examination conducted for enlistment purposes revealed no psychological abnormality prior to military service.  The service treatment records confirm his statements that he felt anxious during service and that he spoke with his chaplain regarding his feelings.  A December 1982 service treatment record noted that the Veteran complained of recurrent nightmares that left him with a "lingering feeling of fear for hours afterwards."  He described that he felt as if someone was trying to hurt him.  Although the Veteran denied feeling "depressed," he stated that he was "unhappy."  It was noted that the Veteran appeared "mildly anxious."  It was also noted that the Veteran spoke with "RP1," which the Board notes is a religious individual.  The evaluator diagnosed the Veteran with "night terrors, new onset in adult life" and stated that night terrors were often associated with incidents of psychiatric illness.  However, the evaluator stated that he did not see evidence of psychiatric problems in the Veteran at that time.  The Veteran's December 1985 report of medical history for his separation examination noted frequent trouble sleeping, however, the December 1985 separation examination report did not note any psychiatric abnormalities.

The Veteran has submitted a lay statement from a shipmate.  The shipmate stated that after an incident where the ship was told to prepare for a possible attack, the Veteran was "rattled . . . pretty bad."  The shipmate noted that the Veteran had trouble sleeping and that there was something "bothering" the Veteran.  The shipmate suggested that the Veteran speak with the chaplain.  

The Board notes that the Veteran was not afforded a VA examination.  However, sufficient private treatment records are currently associated with the claims file.  A November 2007 statement from Dr. G. noted that the Veteran had been under his care "for depression since the late 1980's" and that the Veteran "had no history of depression, and no family history of depression prior to his military experience."  

The Veteran has a current diagnosis of depression, major depressive disorder, and anxiety disorder.  His treatment records also provide a notation of rule out bipolar disorder.  The Veteran specifically testified during the November 2014 hearing that a grant for a psychiatric disorder would satisfy his appeal regardless of which psychiatric disorder is granted.  See November 2014 Board hearing transcript, p. 18.

In light of the Veteran's competent and credible lay statements that he felt anxious during service, that he sought treatment from a chaplain during service, and that he has continuously received treatment for depression and anxiety since separation from service, the Board finds that the evidence of record sufficiently satisfies the criteria to establish service connection for anxiety and major depressive disorder.    


ORDER

Service connection for anxiety and major depressive disorder is granted. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


